UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JULIAN SIFUENTES,                                §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-193
                                                 §
JOHN DOE CAPTAIN,                                §
                                                 §
                Defendant.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Julian Sifuentes, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable laws and orders of this court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed for failure to state a claim upon which relief may be granted.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.

         SIGNED at Beaumont, Texas, this 10th day of March, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
